Citation Nr: 0424898	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  90-48 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
liver disorder.

2.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

3.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.  

By rating decision dated in April 1958, the Regional Office 
(RO) denied the veteran's claim for service connection for 
cirrhosis of the liver.  He was notified of this decision and 
of his right to appeal by a letter dated later that month, 
but a timely appeal was not received.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the RO.  The Board points 
out that in a statement dated in January 1989, the veteran 
referred to a claim for service connection for residuals of a 
head injury, a liver condition and hemorrhoids.  In a rating 
action dated in February 1989, the RO only adjudicated the 
claim for service connection for residuals of a head injury 
with headaches.  This claim was denied.  Following the 
veteran's notice of disagreement with this determination, the 
RO issued a statement of the case in August 1989.  A 
Statement in Support of Claim submitted by the veteran in 
September 1989 noted that he had referred to additional 
issues in his January 1989 claim.  Accordingly, a 
supplemental statement of the case issued in October 1989 
addressed the issues of service connection for residuals of a 
head injury with headaches and hemorrhoids.  By rating 
decision dated in June 1990, the RO, in pertinent part, 
denied service connection for hemorrhoids.

This case has been before the Board on four previous 
occasions.  In its August 1991 remand, the Board noted that 
the RO had ignored its directive in the May 1990 remand to 
consider the issue of entitlement to service connection for a 
liver disorder.  Accordingly, this matter was addressed in 
the August 1991 remand, and the RO was directed to adjudicate 
this matter.  By rating action dated in February 1993, the RO 
concluded that the additional evidence was not new and 
material, and the claim for service connection for a liver 
disorder remained denied.  In decisions of December 1994 and 
January 1999, the issues currently before the Board were 
remanded, in part, for additional development of the record.  
As those actions have been accomplished, the case is again 
before the Board for appellate consideration.  

The veteran was scheduled to testify at a hearing before a 
Veterans Law Judge at the RO in June 2004, but he failed to 
report for the hearing.  

The Board notes that by decision dated in January 1999, it 
found that additional evidence was new and material, reopened 
the veteran's claim for service connection for peptic ulcer 
disease, and granted the claim on the merits.  In addition, 
the Board observes that the issue of service connection for 
bronchitis had been addressed in its previous remands.  Based 
on the receipt of additional evidence, the RO, by rating 
decision dated in May 2003, granted service connection for 
bronchitis, effective January 1989.  Accordingly, this 
decision is limited to the issues noted on the preceding 
page.


FINDINGS OF FACT

1.  By rating decision dated in April 1958, the RO denied 
service connection for a liver disorder.  The veteran was 
notified of this decision and of his right to appeal, but a 
timely appeal was not filed.

2.  The evidence added to the record since the April 1958 
determination is cumulative of the evidence previously 
considered with regard to service connection for a liver 
disorder, and is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for service connection.

3.  The veteran was involved in a motor vehicle accident 
prior to service and experienced headaches following this 
accident.

4.  There was no indication of headaches on the entrance 
examination in May 1943.

5.  The veteran's headaches clearly and unmistakably were 
present prior to service, and the presumption of soundness at 
entrance is rebutted.  

6.  The veteran's headaches did not increase in severity 
during service.  

7.  The service medical records are negative for complaints 
or findings concerning hemorrhoids.

8.  The veteran's hemorrhoids were initially demonstrated 
many years following service, and there is no competent 
medical evidence to relate them to service.


CONCLUSIONS OF LAW

1.  The RO's decision of April 1958, which denied service 
connection for a liver disorder, is final.  38 U.S.C.A.§ 7105 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  The evidence received since the April 1958 rating 
decision is not new and material to reopen the veteran's 
claim for service connection for a liver disorder.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in 
effect prior to August 29, 2001).

3.  Residuals of a head injury, to include headaches, were 
present prior to service, and the presumption of soundness at 
entrance is rebutted.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304 (2003).

4.  Residuals of a head injury, to include headaches, were 
not aggravated by active service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2003).

5.  Hemorrhoids were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duties to notify and to assist claimants in 
the development of their claims.  First, the VA has a duty to 
notify the appellant and his/her representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West. 2002).  In this regard, VA will inform the 
appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

Notice

The Board notes that VA letters issued in February 2001 and 
October 2003 apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate the claims, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf, as well as requested that the appellant 
provide any evidence in his possession that pertains to the 
claim as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims for service connection 
were filed and initially adjudicated prior to the enactment 
of the VCAA.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in February 2001 and 
October 2003 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the final transfer and certification of the case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's outpatient treatment records and reports of VA 
examinations.  The veteran has been afforded the opportunity 
for a personal hearing on appeal.  The Board has carefully 
reviewed the veteran's statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

	I.  A liver disorder 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  (The provisions of 38 C.F.R. § 3.156 
which define new and material evidence were changed in 2001, 
but only as to claims filed on or after August 29, 2001.  66 
Fed. Reg. 45630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.156(a)).)  Under the standard in effect in the 
veteran's case, newly received evidence may be sufficient to 
reopen a claim if it contributes to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the veteran was informed 
of the last final disallowance of the claim for service 
connection for a liver disorder in April 1958.  Therefore, 
the Board must review, in light of the applicable law, 
regulations, and the Court cases regarding finality, the 
additional evidence submitted since that determination.  In 
order to do so, the Board will separately describe the 
evidence that was of record at that time, and the evidence 
presented subsequently.  The prior evidence of record is 
important in determining newness and materiality for the 
purposes of deciding whether to reopen a claim.  Id.

The old evidence 

The service medical records are negative for complaints or 
findings pertaining to a liver disorder.  The abdominal wall 
and viscera were normal on the separation examination in 
January 1946.  

In a statement dated in February 1958, a private physician 
related that he had treated the veteran from June 1956 to 
January 1958 for complaints including epigastric and upper 
right quadrant tenderness.  It was indicated that the veteran 
had been hospitalized and that a liver biopsy revealed some 
evidence of fibrosis, compatible with, but not diagnostic of, 
hepatic cirrhosis.  The pertinent diagnosis was hepatic 
cirrhosis due to excessive ingestion of alcohol over a 
prolonged period of time.  

The veteran was hospitalized for an unrelated complaint by 
the VA from February to March 1958.  It was noted that he had 
been discharged from the same hospital about one week earlier 
and had been evaluated for possible alcoholic cirrhosis.  
During the previous admission, it was determined that the 
veteran had borderline liver function.  No pertinent 
diagnosis was made.

The April 1958 rating decision 

By rating action dated in April 1958, the RO denied service 
connection for a liver disorder on the basis that it was not 
shown in service and that cirrhosis was not present within 
one year of the veteran's discharge from service.  

The additional evidence 

VA medical records, to include outpatient treatment reports 
and the reports of VA examinations from 1958 to 2002, have 
been associated with the claims folder.  Some of these 
reports were previously of record.  

The veteran was hospitalized by the VA from January to 
February 1958.  He related a thirteen year history of "sore 
stomach and acid."  He denied jaundice.  He stated that he 
had been told in the past that he had cirrhosis.  The 
pertinent diagnosis on discharge was Laennec's cirrhosis.  

VA outpatient treatment records show that a liver function 
test in June 1976 was within normal limits.

On VA examination in October 1991, the veteran related that 
he had experienced an episode of jaundice in service in 1946.  
He alleged that it had initially been attributed to the use 
of Atabrine.  He claimed that he remained jaundiced for six 
months, but that he did not feel ill at that time.  He stated 
that a biopsy of the liver at that time revealed fibrosis.  
He also noted that an evaluation of the liver in 1983 
demonstrated significant liver damage.  The examiner 
indicated that a review of evaluations available to him from 
1991 showed normal liver profiles.  An ultrasound in 1990 
disclosed a normal sized liver and spleen, with evidence of 
fatty infiltration in the liver.  It was reported that no 
further symptoms of jaundice or right upper quadrant pain had 
been experienced.  Following an examination, the pertinent 
diagnosis was history of jaundice.  The examiner commented 
that the etiology of the jaundice in 1946 remained unknown.  
He added that a review of the chart was not helpful, since no 
serological investigations were available regarding prior 
exposure to the various forms of viral hepatitis.  He 
concluded that the veteran exhibited none of the stigmata of 
chronic liver disease on physical examination and he did not 
have biochemical evidence suggestive of liver dysfunction.

The veteran was again examined by the VA in January 1993.  
The report notes that "[i]n 1962 he states a doctor told 
him, after looking at his record, that he had cirrhosis of 
the liver although the [veteran] states he was never told 
that." 

A VA examination of the intestines was conducted in June 
1995.  The veteran stated that he had served in India between 
1944 and 1947 and that when he returned, he was severely 
jaundiced.  He maintained that he continued to use alcohol 
until 1954.  He said that he was evaluated at that time and 
was told he had hepatic cirrhosis.  He claimed that there had 
been no follow-up for cirrhosis since then. 

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).

Where a veteran served 90 days or more during a period of war 
and cirrhosis of the liver becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

As noted above, the RO originally denied service connection 
for a liver disorder, to include cirrhosis, on the basis that 
it was not present during service or within one year 
thereafter.  Although the veteran claims that he had jaundice 
in service, the service medical records contain no support 
for this allegation.  There is no clinical evidence of 
jaundice or liver disease during service or for years 
thereafter.  In this regard, the Board observes that while 
the veteran stated when he was hospitalized by the VA 
beginning in January 1958 that he had been previously told 
that he had cirrhosis, the initial clinical diagnosis was 
made in 1958.  The evidence submitted since the April 1958 
rating decision consists of treatment for problems relating 
to the liver at least twelve or more years after service.  
Some of this evidence is new in that it was not previously of 
record.  It cannot be deemed to be material since it merely 
confirms that the veteran had liver problems beginning many 
years after service, information that was known at the time 
of the April 1958 RO decision.  The recently received 
evidence, considered in conjunction with the record as a 
whole, does not suggest that the veteran's liver disorder is 
related in any way to service.  

The Board finds that the additional evidence, considered in 
conjunction with the record as a whole, is merely cumulative 
and does not relate to the basis for the prior final denial.  
Evidence noting the veteran's liver disorder in 1958 was 
previously of record.  The additional evidence, considered in 
conjunction with the record as a whole, provides no findings 
suggesting that any chronic current liver disorder, if 
present, is related to service, or that cirrhosis was 
demonstrated within one year of his separation from service.  
In fact, there is no competent medical evidence establishing 
the presence of cirrhosis of the liver for approximately 
twelve years following service.  The evidence of record as a 
whole continues to confirm that the veteran had a liver 
disorder many years after service.  As such, the deficiency 
noted as the basis for the prior final denial remains 
unestablished.  There is no evidence suggesting that a 
chronic liver disorder, to include cirrhosis, first 
documented many years after service, is related in any way to 
service.  The Board concludes, therefore, that the evidence 
is not new and material, and the claim for service connection 
for a liver disorder is not reopened.


	II.  Residuals of a head injury, with headaches 

Factual background

No pertinent abnormalities were reported on the entrance 
examination in May 1943.  The nervous system was evaluated as 
normal.  The service medical records disclose that the 
veteran was hospitalized from July to August 1945 for 
headaches of three years duration.  It was related that the 
headaches had been aggravated the previous five months.  It 
was noted that the veteran had been in an automobile accident 
in July 1942 and suffered a head injury.  He reportedly had 
been unconscious for three days.  The veteran was cared for 
in the home of a private physician since no immediate 
hospital facilities were available.  An X-ray study of the 
skull was not taken.  It was stated that the veteran suffered 
persistent headaches following the accident and that when he 
consulted a physician, he was given "pills" for relief.  He 
maintained that his gait was unsteady and staggering for 
about six months.  He claimed that the headaches and unsteady 
gait "wore off" after six months, to the point that the 
headaches occurred about once a month for a one year period.  
Then, the headaches decreased in frequency to one every two 
or three months.  He asserted that after he entered service, 
the headaches returned to the frequency of one a month, but 
not to an incapacitating degree.  The veteran added that 
about five months earlier, the headaches increased in 
frequency and were incapacitating.  The headaches were said 
to last from three days to one week, and were localized in 
the occipital region mostly.  The examiner opined that 
whether the cause of the headaches was organic or functional, 
the veteran was incapacitated for efficient duty.  The 
diagnosis was febricula, cause unknown.

The veteran was again hospitalized in August 1945.  It was 
noted that after being sent to duty following the previous 
hospitalization, he reported to the dispensary for a severe 
headache.  He complained of bitemporal headaches, a fever, 
general malaise and aches and pains throughout his body.  He 
described a history of a severe brain concussion in 1942, 
prior to service, when he was injured in an automobile 
accident.  The veteran complained of headaches on 
examination.  Laboratory work was negative.  The diagnoses 
were febricula, cause undetermined and cephalalgia, cause 
undetermined.  It was indicated that the condition had 
existed prior to service.  

The veteran was transferred to another hospital later in 
August 1945.  A similar history regarding the pre-service 
automobile accident was noted.  It was indicated that he had 
been initially hospitalized in service for headaches in July 
1945.  A skull X-ray study revealed no abnormalities.  The 
final summary shows that no organic cause was found for the 
veteran's symptoms, and reflects a diagnosis of primary 
behavior disorder, emotional immaturity.  In January 1946, it 
was indicated that the veteran had suffered a "fractured 
skull" in the July 1942 accident.  The diagnosis was post-
traumatic syndrome.  Another entry dated in January 1946 
reveals a diagnosis of post concussion syndrome, chronic, 
manifested by frequent headaches.  It was concluded that the 
veteran's condition had been present prior to service.  

On the separation examination in January 1946, in the space 
provided for him to list any wounds, injuries or diseases 
that were disabling, the veteran stated he had none.  A 
neurological evaluation was normal.  

VA outpatient treatment records have been associated with the 
claims folder.  The veteran complained of headaches for the 
previous month in December 1993.  He was afforded a VA 
psychology evaluation in March 1996.  It was stated that the 
duration of his headache difficulties was 51 years.  His 
headaches appeared to have resulted from a head trauma that 
he claimed began following a head injury in service during a 
parachute jump in 1945.  The report indicates that there was 
evidence of a head injury in a car accident in 1942 in which 
it was stated that the veteran was comatose for a three month 
period.  The examiner noted that a careful review of the 
veteran's medical records did not reveal any existing 
indications of a military-related head injury.  Following the 
examination, the pertinent diagnostic impression was amnestic 
disorder due to closed head injury.  

A VA examination of the brain was conducted in August 1996.  
The veteran described the motor vehicle accident prior to 
service.  He described being in a coma for an extended period 
of time following this accident.  He also stated that he had 
a head trauma in service after a parachute jump in 1945.  The 
examiner noted that he extensively searched the records and 
suspected the remote history of the events as they were 
poorly documented in the charts.  Following an examination, 
the diagnosis was mild post concussive syndrome.  The 
examiner added that given the remote history of all the 
events, it was very difficult to determine what caused the 
extent of the veteran's problems.  He suspected that if the 
1942 motor vehicle accident left the veteran unconscious for 
an extended period of time, this event was the most likely 
causative event for the problems the veteran had.  The 
examiner also noted that the veteran's problems were 
relatively mild and he was fairly functional.  

In August 1997, a VA neurosurgeon reviewed the veteran's 
charts and noted that the veteran's headaches were mild and 
felt to be related to a head injury that left him in a coma 
for a short time after the 1942 motor vehicle accident.  He 
stated that the headaches were mild and the veteran was 
functional.  Thus, they had not increased beyond the normal 
pathological progression during service.  

The veteran was hospitalized by the VA for unrelated 
complaints beginning in November 2000.  He denied any history 
of fainting, blackouts or seizures.  He described a period of 
hospitalization earlier that year for vertigo.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

Under the governing criteria, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by service.  
38 U.S.C.A. § 1111.  

In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court 
indicated that the presumption of soundness attaches only 
where there has been an induction medical examination, and 
where a disability for which service connection is sought was 
not detected at the time of such examination.  The Court 
noted that the regulation provides expressly that the term 
"noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions.  38 C.F.R. 
§ 3.304(b)(1); Crowe, 7 Vet. App. at 245.

A preexisting injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).

In order to establish aggravation of a pre-existing disorder, 
clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preserve disability underwent an increase in severity during 
service.  This includes medical facts and principles which 
are to be considered to determine whether the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306 (b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).

The Board acknowledges that the entrance examination 
conducted in May 1943 failed to show that the veteran had 
headaches at the time he entered service.  The presumption of 
soundness at entrance, therefore, attaches.  The fact 
remains, however, that the evidence clearly and unmistakably 
establishes that the veteran's headaches were present prior 
to service.  This is demonstrated by the fact that the 
veteran conceded on a number of occasions during service that 
he had been involved in a motor vehicle accident prior to 
service and that he had suffered headaches following this 
incident.  In addition, the Board notes that when he was 
afforded a psychological evaluation by the VA in March 1996, 
the examiner noted the veteran's claim that he had suffered a 
head injury in a parachute jump in service, but stated that 
there was evidence of a head injury in a car accident in 1942 
and concluded that there was no indication of a military-
related head injury.  The Board emphasizes that there is no 
documentation in the service medical records that the veteran 
sustained any head injury, to include during a parachute 
jump.  It is noted that on the separation examination in 
January 1946, the veteran did not list any head injury.  
Accordingly, the Board finds that the presumption of 
soundness at entrance is rebutted.

The question still remains, however, whether the preexisting 
head injury was aggravated in service.  The only evidence 
supporting the veteran's claim consists of his statements 
concerning the severity of his headaches in service.  The 
Board acknowledges that the veteran provided detailed 
information concerning the frequency of his headaches when he 
was hospitalized beginning in July 1945.  He stated that his 
headaches had increased after he entered service.  However, 
an opinion was furnished by a VA physician in August 1997.  
He concluded, based on a review of various records, that 
during service the veteran's headaches had not increased 
beyond the normal pathological progression.  This conclusion 
provides clear and unmistakable evidence to rebut the 
presumption of aggravation.  It establishes that there was no 
increase in severity of the preexisting headaches occurred 
during service, beyond that of natural progression of the 
condition.  The Board finds that this statement is of greater 
probative value than the veteran's allegations regarding the 
frequency and onset of his headaches.  The Board finds, 
therefore, that service connection for residuals of a head 
injury, to include headaches, is denied.

	III.  Hemorrhoids 

Factual background

The service medical records are negative for complaints or 
findings pertaining to hemorrhoids.  In this regard, the 
Board notes that the anus and rectum were evaluated as normal 
on the separation examination in January 1946.  

VA outpatient treatment records show that the veteran 
reported a two month history of "sick to stomach" in 
February 1976.  It was indicated that he had passed blood 
from his rectum.  Following an examination, the impression 
was hemorrhoids.  A history of hemorrhoids was noted on VA 
hospitalization beginning in November 2000.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110.

As noted above, the service medical records fail to 
demonstrate that the veteran had hemorrhoids.  No pertinent 
findings were noted on the separation examination in January 
1946.  The initial indication of hemorrhoids is contained in 
a February 1976 VA outpatient treatment report in which 
hemorrhoids were diagnosed.  The only evidence supporting the 
veteran's claim consists of his statements regarding the 
etiology of hemorrhoids.  Since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding either his medical condition or any 
questions regarding medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board concludes that 
the absence of clinical findings of hemorrhoids in service or 
for many years thereafter is of greater probative value than 
the veteran's statements concerning their onset.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
hemorrhoids.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
liver disorder, the appeal is denied.

Service connection for residuals of a head injury, to include 
headaches, or for hemorrhoids is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



